EXHIBIT 10.16

 

PROMISSORY NOTE

 

$3,340,450.00

New York, New York

 

November 6, 2012

 

FOR VALUE RECEIVED, THE ENTITIES SET FORTH ON SCHEDULE A ATTACHED HERETO, each a
Delaware limited liability company, as maker, having its principal place of
business at 2901 Butterfield Road, Oak Brook, Illinois 60523 (each, together
with its successors and permitted assigns, an “Individual Borrower” and
collectively referred to herein as “Borrower”), hereby unconditionally promises
to pay to the order of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking
association chartered under the laws of the United States of America, as payee,
having an address at 383 Madison Avenue, New York, New York 10179 (together with
its successors and assigns, “Lender”), or at such other place as the holder
hereof may from time to time designate in writing, the principal sum of THREE
MILLION THREE HUNDRED FORTY THOUSAND FOUR HUNDRED FIFTY AND NO/100 DOLLARS
($3,340,450.00), in lawful money of the United States of America with interest
thereon to be computed from the date of this Note at the Applicable Interest
Rate, and to be paid in accordance with the terms of this Note and that certain
Loan Agreement, dated the date hereof, between Borrower and Lender (as the same
may hereafter be amended, restated, replaced, supplemented, renewed, extended or
otherwise modified from time to time, the “Loan Agreement”).  All capitalized
terms not defined herein shall have the respective meanings set forth in the
Loan Agreement.

 

ARTICLE 1 - PAYMENT TERMS

 

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article 2 of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
(including, without limitation, Accrued Interest) shall be due and payable on
the Maturity Date.  This Note shall be the “Note” as defined in the Loan
Agreement.

 

ARTICLE 2 - DEFAULT AND ACCELERATION

 

The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid when due (and such
nonpayment is an Event of Default) or if not paid on or before the Maturity Date
or on the happening of any other Event of Default.

 

ARTICLE 3 - LOAN DOCUMENTS

 

This Note is secured by the Mortgages and the other Loan Documents.  All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgages
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein.  In the
event of a conflict or inconsistency between the terms of this Note and the Loan
Agreement, the terms and provisions of the Loan Agreement shall govern.

 

--------------------------------------------------------------------------------


 

ARTICLE 4 - SAVINGS CLAUSE

 

Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate or amount, (b) in calculating whether any interest exceeds the
Maximum Legal Rate, all such interest shall be amortized, prorated, allocated
and spread over the full amount and term of all principal indebtedness of
Borrower to Lender and (c) if through any contingency or event Lender receives
or is deemed to receive interest in excess of the Maximum Legal Rate, any such
excess shall be deemed to have been applied (without prepayment penalty or
premium) toward payment of the principal of any and all then outstanding
indebtedness of Borrower to Lender, or if there is no such indebtedness, shall
immediately be returned to Borrower.

 

ARTICLE 5 - NO ORAL CHANGE

 

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

ARTICLE 6 - WAIVERS

 

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind.  No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender or any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower,
and any other Person who may become liable for the payment of all or any part of
the Debt, under this Note, the Loan Agreement or the other Loan Documents.  No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note, the Loan Agreement or the other
Loan Documents.  If Borrower is a partnership, the agreements herein contained
shall remain in force and be applicable, notwithstanding any changes in the
individuals or entities comprising the partnership, and the term “Individual
Borrower” or “Borrower,” as used herein, shall include any alternate or
successor partnership, but any predecessor partnership and their partners shall
not thereby be released from any liability.  If Borrower is a corporation, the
agreements contained herein shall remain in full force and be applicable
notwithstanding any changes in the shareholders comprising, or the officers and
directors relating to, the corporation, and the term “Individual Borrower” or
“Borrower” as used herein, shall include any alternative or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder.  If any Borrower is a limited liability company, the agreements
herein contained shall remain in force and be applicable, notwithstanding any
changes in the members comprising the limited liability company, and the term
“Borrower” as used herein, shall include any alternate or successor

 

2

--------------------------------------------------------------------------------


 

limited liability company, but any predecessor limited liability company and
their members shall not thereby be released from any liability.  (Nothing in the
foregoing sentence shall be construed as a consent to, or a waiver of, any
prohibition or restriction on transfers of interests in such partnership,
corporation or limited liability company which may be set forth in the Loan
Agreement, the Mortgages or any other Loan Document.)

 

ARTICLE 7 - TRANSFER

 

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer except as provided in the Loan Agreement, Lender may deliver all the
collateral mortgaged, granted, pledged or assigned pursuant to the Loan
Documents, or any part thereof, to the transferee who shall thereupon become
vested with all the rights herein or under applicable law given to Lender with
respect thereto, and Lender shall from that date forward forever be relieved and
fully discharged from any liability or responsibility in the matter; but Lender
shall retain all rights hereby given to it with respect to any liabilities and
the collateral not so transferred.

 

ARTICLE 8 - EXCULPATION

 

The provisions of Section 9.3 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

 

ARTICLE 9 - GOVERNING LAW

 

(A)                               THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW
YORK, AND MADE BY BORROWER AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND
THE PROCEEDS OF THIS NOTE WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE
THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS NOTE AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA.  TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS NOTE AND THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(B)                               ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS NOTE MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE

 

3

--------------------------------------------------------------------------------


 

NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY OBJECTIONS WHICH IT
MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  BORROWER DOES
HEREBY DESIGNATE AND APPOINT:

 

The Corporation Trust Company

Corporation Trust Center

1209 Orange Street

Wilmington, Delaware 19801

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

ARTICLE 10 - NOTICES

 

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

 

ARTICLE 11 - JOINT AND SEVERAL

 

If more than one Person has executed this Note as “Borrower”, the obligations of
all such Persons hereunder shall be joint and several.

 

[NO FURTHER TEXT ON THIS PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

 

BORROWER:

 

 

 

 

IREIT EAST BREWTON DG, L.L.C., a Delaware limited liability company

 

 

 

 

By:

IREIT DG SPE Member, L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

 

Name: David Z. Lichterman

 

 

 

 

Title: Chief Accounting Officer

 

 

 

 

 

 

 

 

 

IREIT MADISONVILLE DG, L.L.C., a Delaware limited liability company

 

 

 

 

By:

IREIT DG SPE Member, L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

 

Name: David Z. Lichterman

 

 

 

 

Title: Chief Accounting Officer

 

--------------------------------------------------------------------------------


 

 

IREIT NEWPORT DG, L.L.C., a Delaware limited liability company

 

 

 

By:

IREIT DG SPE Member, L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

 

Name: David Z. Lichterman

 

 

 

 

Title: Chief Accounting Officer

 

 

 

 

 

 

 

 

 

IREIT ROBERTSDALE DG, L.L.C., a Delaware limited liability company

 

 

 

 

By:

IREIT DG SPE Member, L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

 

Name: David Z. Lichterman

 

 

 

 

Title: Chief Accounting Officer

 

--------------------------------------------------------------------------------


 

 

IREIT WETUMPKA DG, L.L.C., a Delaware limited liability company

 

 

 

 

By:

IREIT DG SPE Member, L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

 

Name: David Z. Lichterman

 

 

 

 

Title: Chief Accounting Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

BORROWER

 

1.                                      IREIT East Brewton DG, L.L.C., a
Delaware limited liability company

 

2.                                      IREIT Madisonville DG, L.L.C., a
Delaware limited liability company

 

3.                                      IREIT Newport DG, L.L.C., a Delaware
limited liability company

 

4.                                      IREIT Robertsdale DG, L.L.C., a Delaware
limited liability company

 

5.                                      IREIT Wetumpka DG, L.L.C., a Delaware
limited liability company

 

--------------------------------------------------------------------------------